Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to for reciting hyperlink language (see for example, page 44, paragraph [00117] etc.). Applicant is advised to delete hyperlink language everywhere in the text of the specification, in compliance with 37CFR (1.821-1.825). Appropriate correction is required.
 	Groups II-IV inventions are hereby rejoined with the elected claims.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 and 18-19 are directed to a chimeric polypeptide having a xylose isomerase activity, the chimeric polypeptide comprising an amino acid sequence having at least 95% sequence identity with an amino acid sequence of SEQ ID NO:1, wherein the chimeric polypeptide further comprises:
 a. the amino acids VXW[GP]GREG[YSTA] present at positions 188-196, wherein "X" is any amino acid and wherein amino acids in brackets indicate that one of the bracketed amino acids can be present at that position; 
b. the amino acids [LIVM]EPKPX[EQ]P present at positions 233-240, wherein "X" can be any amino acid and wherein amino acids in brackets indicates that one of the bracketed amino acids can be present at that position; and
 c. a His residue at position 103, an Asp residue at position 106, and an Asp residue at position 341;

Claimed chimeric polypeptide is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said chimeric polypeptide is also non-obvious.
Since said chimeric polypeptide is novel and non-obvious, polynucleotides encoding said product, vectors comprising said polynucleotides, methods of synthesizing and using said chimeric polypeptide as claimed, are also novel and non-obvious.
Claims 1-4, 18-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656